PER CURIAM.
Plaintiff was the recipient of a low, but not grossly inadequate, jury verdict. She has appealed, arguing that she should be entitled to a new trial because the trial court erred in admitting into evidence a letter written by her attorney to her physician requesting medical records. The letter was irrelevant and should not have been admitted, and we would have normally reversed for a new trial because of the admission of the letter and because of the tactics defense counsel took in regard to it thereafter. At oral argument, however, her counsel announced that in the event we affirmed the issue involving whether the defendants’ offer of judgment was untimely, she would be satisfied with the amount the jury awarded and did not want to go through a new trial. Since we do agree with the trial court that the offer of judgment was untimely, we affirm the judgment in all respects.
HERSEY, WARNER and KLEIN, JJ., concur.